Citation Nr: 1640451	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-47 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 18, 2015.  

2.  Entitlement to an initial disability evaluation in excess of 70 percent for PTSD from June 18, 2015.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1959 to April 1963.

The Board of Veterans' Appeals (Board) notes that a Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for PTSD in a July 2005  rating determination and assigned a 30 percent disability evaluation, with an effective date of October 21, 2002.  The Veteran filed a notice of disagreement with that rating determination in August 2005.  

Thereafter, the Veteran, in a March 2007 letter requested that he be assigned a temporary total disability evaluation for his PTSD for a period of hospitalization beginning in July 2006.  

In a May 2008 rating determination, the RO found that the rating decision dated in July 2005 made a clear and unmistakable error in failing to grant entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for his service-connected PTSD.  The RO granted a temporary evaluation of 100 percent from April 13, 2003 because of hospitalization over 21 days; an evaluation of 30 percent from June 1, 2003; an evaluation of 100 percent because of hospitalization over 21 days from July 17, 2006; and an evaluation of 30 percent thereafter.  Thereafter, the Veteran perfected his appeal.  

In September 2014, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record. 

Following the hearing, the Board remanded this matter for further development in November 2014.  At that time, the Board also listed the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities as being before it.  

Following the requested development, the RO, in an October 2015 rating determination, increased the Veteran's disability evaluation for his service-connected PTSD from 30 to 70 percent, effective June 18, 2015.  

In an April 2016 rating determination, the RO granted a TDIU and assigned an effective date of June 18, 2015.  As the Veteran has not expressed disagreement with the assigned effective date, this issue is not currently before the Board and will not be addressed in the below decision. 

In June 2016, the Board informed the Veteran that the individual who had conducted the prior hearing was not available to review the Veteran's claim.  The Veteran was offered the opportunity to appear at another hearing if so desired.  In July 2016, the Veteran indicated that he did not want another hearing and that he wanted the case considered on the evidence of record.  

The Board finds that as the Veteran filed a notice of disagreement with the initial grant of service connection for PTSD and the assignment of the 30 percent disability evaluation, this matter has been on appeal since that time and the Board has phrased the issue as such on the title page of this decision.  


FINDING OF FACT

For the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the disability criteria for a 70 percent evaluation for PTSD, and no more, have been met from October 21, 2002.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

Because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, Social Security records, and lay evidence, to include testimony of the Veteran at his June 2014 hearing.  No additional pertinent evidence has been identified by the claimant as it relates to his claim for a higher disability evaluation. 

As it relates to the necessity for an examination, the Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments by his attorney and by providing testimony at his June 2014 hearing, which resulted in a Board remand for further development.  The requested development was performed and complied with the directives of the Board remand.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2015).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran maintains that the symptomatology associated with his service-connected PTSD warrants disability evaluations higher than those which are currently assigned.  

Following a review of the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, a 70 percent disability evaluation for the Veteran's PTSD is warranted for those periods of time where a temporary total rating was not assigned.  The Veteran has been in almost constant therapy throughout the course of the appeal.  In a November 2002 report M. C., Psy.D., indicated that the Veteran remained in treatment on a biweekly-basis in individual counseling for the management of his PTSD symptomology.  It was noted that the Veteran consistently presented with intrusive thoughts, anxiety, isolation, feelings of loss and grief, depression, anger, hypervigilance, flashbacks, and difficulty with interpersonal and social relationships.  It was indicated that despite the Veteran's  commitment to individual treatment, he had obtained only a minimal level of improvement in his functioning.  The Veteran was diagnosed with PTSD, chronic and severe, related to traumas sustained while on active duty in the military, with his GAF score being characterized by serious impairment in communication and judgment, and a marked decrease of functioning in almost all areas; frequent bouts of depression; avoids friends and social relationships; and frequent intrusive recollections.  It was also noted that the Veteran's PTSD significantly hindered his ability to function in an effective manner and that the symptoms greatly hindered his ability to tolerate the normal stressors in social and work interactions.  

The Board further notes that while the Veteran was found to be disabled for Social Security disability purposes primarily for "other and unspecified arthropathies", a secondary diagnosis of an affective or mood disorder, which can include such conditions as bipolar disorder, depression, or possibly PTSD was also noted as the basis for his grant of benefits.  

Furthermore, at the time of his July 2006 hospitalization, the Veteran reported significant "moving around," "going from job to job, more than 50 jobs," and "not caring about some things.  It was noted that he had had a difficult time maintaining interpersonal relationships, indicating that he kept people at arm's length and did not allow anyone to get close to him, and until recently, described himself as a "hermit".  It was indicated that while there had been some improvement in socialization in the last couple of years, this had occurred almost exclusively with fellow Vietnam veterans. 

In addition, at the time of his February 2008 VA examination, the Veteran reported having daily hypervigilance, social isolation, and avoidant symptoms.  He noted spending most of his time at home, alone with his cat.  He also reported spending a lot of the day on his screened porch with knives by his side, in a state of hyperarousal.  He indicated that he did not like to venture outside of his comfort zone unless he had to run errands or go to medical appointments.  While he reported enjoying going to PTSD groups and individual therapy at his local Vet Center, this was his only interaction with others.  The examiner assigned a GAF score of 55 at that time.  

In addition, at the time of a November 2010 VA examination, the Veteran reported that he had no romantic involvement and had not had any romantic involvement since 1999, when the love of his life passed away.  He stated that he had no relationships.  He kept in contact with his children, but had not seen most of them in more than 10 years.  The Veteran reported that he had no contact with anyone except people at the grocery store, when he went to buy groceries, and people at the VA, when he went for treatment services.  The Veteran stated that he had no interests or activities.  He did acknowledge that he watched television and that he read books.  The Veteran described himself as an isolative individual who was avoidant of people and interactions with people.  He stated that other than coming to the VA and going to the grocery store, he had no activities or interests outside of his trailer home. 

The examiner noted that the Veteran presented as a relatively pleasant relaxed individual; however, he described himself as severely discomforted when he was around others.  The Veteran reported that that he had a difficult time when around others and that he had multiple problems interacting, and was angry, hostile, and somewhat aggressive. 

The examiner noted that while the Veteran's quantitative scores on psychiatric testing were not consistent in a fashion with the way the Veteran presented himself, the test results reported revealed that the Veteran's PTSD symptoms were severe.  

At his June 2014 hearing, the Veteran again reported having no friends, other than those who were in his PTSD groups, and having very little contact with his family.  He also testified as to receiving continuing treatment at the VetCenter.  The Veteran indicated that he did not socialize and that he stayed in his apartment.  He reported that he could no longer watch the news.  He noted having four or five bad days per week and crying all the time.  The Veteran reported having knives all over the apartment.  He stated he did not want to buy a gun as he did not want to shoot anybody.  He indicated that he was hypervigilant and that he checked his car door locks three times per day and his apartment locks constantly.  He stated he did not want to be around people.  The Veteran reported that his symptomology had worsened since the last examination.  

Statements from the Veteran's friends, received in December 2014, note his continuing mental health decline.  They reported that the Veteran's depression was getting progressively worse and that he had hypervigilant tendencies at all times.  They also noted that the Veteran was a loner due to trust issues and that these symptoms had also become worse.   

In addition, at the time of his June 2015 VA examination, the examiner specifically indicated that a review of the Veteran's records, both on file and provided, revealed a rather complex and unusual history of PTSD symptoms, and that, collectively, the records suggested a chronic and severe history of PTSD punctuated by periods of exacerbations and deteriorations in functioning and very little evidence of actual symptom improvement.   She noted that specifically, the Veteran's records indicated that he was initially being treated for PTSD symptoms on an outpatient basis in Florida but that, owing to his then prolific abuse of alcohol and other substances, it was determined that this treatment was minimally effective.  He was then admitted for treatment on an inpatient basis where substance abuse was addressed as a contributing factor in his PTSD presentation.  The examiner observed that notes detailing his progress in treatment at the 2003 admission suggest that once his substance use was in remission, he was able to participate in some therapeutic services for his PTSD symptoms and that overall, at discharge, there was noted stabilization but not a remission of his PTSD symptoms.  For example, he was no longer overtly aggressive or engaging in self-destructive practices and was sleeping somewhat better with medication, but his PTSD symptoms at the time: nightmares, flashbacks, irritability, suspiciousness, anger, fear, anxiety, panic attacks, social withdrawal, depressed mood, anhedonia, avoidance, and guilt remained just as chronic and severe as they were at admission, with discharge diagnosis being described as "Chronic, severe" and he was transitioned to outpatient care for maintenance.  

The examiner noted that when reviewing these notes with the Veteran, he reported that once he left the hospital, he tried to manage his symptoms but after only a few months, he found himself drinking again and having great difficulty managing his flashback and anger and hypervigilance.  Since then he had had no inpatient psychiatric hospitalizations, no self-destructive behaviors, no aggression, no suicidal or homicidal ideations or gestures, and no psychosis; however, the examiner stated that following his documented treatment after leaving the inpatient unit, his PTSD symptoms remained at a severe level.  He noted that despite treatment, the Veteran continued to experience nightmares 3-4 times per week, flashbacks, hypervigilance, fear and worry about "Vietnam happening again", depressed mood, anhedonia, avoidance, guilt about watching people die and not being able to help them, and anger.  He observed that in response to these seemingly intractible symptoms, the Veteran chose to cope by completely withdrawing from all social and non-essential interactions.  He became extremely isolated, preferring the company of animals to that of people and communicated primarily with his health care providers.  He was noted to be estranged from his family and spent most of the day in his home reading, listening to music, or watching sports. 

The examiner indicated that, in sum, the totality of evidence reviewed suggested a chronic and severe history of PTSD with no evidence of actual symptom improvement but rather valleys of stabilization that coincided with remission in substance use.  It was the examiner's opinion, after reviewing the evidence, that the Veteran's level of impairment was best characterized by: "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood"  

She noted that while the Veteran was not totally impaired (i.e., cognitive processes are intact, no evidence of psychosis, delusions, hallucinations, or difficulty with reality testing), there did appear to be continued poor mental health functioning despite inpatient and outpatient interventions.  On a positive note, the Veteran was noted to continue to maintain his sobriety and was aware of his anger and irritability triggers.

After reviewing all of the evidence of record, to include findings from VA examinations, private psychiatric evaluations, and lay evidence from the Veteran, the Board finds that the Veteran's PTSD symptoms have included: depression, anxiety, panic attacks, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work like setting, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  The Board finds based on VA and private examinations of the Veteran and his self-report of symptoms, and lay evidence, that PTSD symptoms that have been most consistently identified as interfering with his occupational and social functioning involve reported depression, anxiety, impulse control to include anger outbursts, difficulty adapting to stressful circumstances including at work, difficulty with concentration, and a difficulty or inability in establishing and maintaining effective work and social relationships.

The Board finds that there is conflicting evidence of record with regard to the severity of the Veteran's PTSD; however, the June 2015 VA examiner, following a comprehensive review of the file and examination of the Veteran, has indicated that the Veteran's PTSD symptoms have remained severe and chronic throughout the entire period.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgement, thinking, or mood as indicated for a higher 70 percent evaluation for PTSD.  The Board finds that the VA examinations of record provide competent, credible, and probative evidence with regard to the severity of the Veteran's PTSD.  The Board also finds that the Veteran's symptoms of having had difficulty in adapting to stressful circumstances at work in the past, difficulties with anger outbursts at work and at home, and difficulty or inability to establish or maintain effective work and social relationships are consistent with a higher 70 percent rating for PTSD, and these symptoms are supported by lay evidence of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for assignment of a 70 percent rating under Diagnostic Code 9411.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  At the time of the most recent VA examination, performed in 2015, the examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  These are the criteria associated with a 70 percent disability evaluation.  Moreover, the Board finds that total social impairment has not been indicated as the Veteran was still able to maintain relationships with some family members and with those that he received group treatment, with difficulties, again, noted in his interpersonal relationships.

The Board finds that PTSD symptoms and the severity of such do not result in total occupational and social impairment as indicated for a 100 percent rating.  The Board finds that the overall degree of severity of the Veteran's psychiatric symptoms and functional impairment is not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Services to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 9411 specifically provides for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms which include, but are not limited to, depression, anxiety, problems with impulse control to include anger outbursts, difficulty adapting to stressful circumstances, difficulty with concentration, and a difficulty or inability in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the evidence, lay and medical, with regard to the Veteran's overall functional and occupational impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

As noted above, a TDIU based upon the Veteran's service-connected disabilities, has already been granted.  


ORDER

A 70 percent disability evaluation, and no more, for PTSD from October 21, 2002 is granted.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


